DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-18, 22-28, 31-34 and 38-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauer et al. (US 20170193829 A1) cited in IDS filed on 03/08/2021 hereinafter Bauer.

Regarding claim 1, Bauer discloses an unmanned aerial vehicle comprising: 
(motors, rotors and propellers) one or more image sensors, and a processing apparatus, wherein the processing apparatus is configured to: 
access a three-dimensional map of a structure, wherein the three-dimensional map encodes a set of points in three-dimensional space on surfaces of the structure; (Bauer, [0030] using 3D polygonal data models with dimensions of the property)
generate one or more facets based on the three-dimensional map, wherein a given facet of the one or more facets is a polygon on a plane in three-dimensional space fit to a subset of the points in the three-dimensional map; (Bauer, The cloud system, the user device, or the UAV can determine the flight path for the inspection, [0031], generate a flight pattern [0111] and activate sensors (e.g. camera) periodically in time or in distance [0119] ) while keeping particular distance to travel along the orthogonal axis [0110])
generate a scan plan based on the one or more facets, wherein the scan plan includes a sequence of poses for the unmanned aerial vehicle to assume to capture, using the one or more image sensors, images of the structure; (Bauer, The user device, or cloud system, can utilize photogrammetry software to stitch the images together to generate a geo-rectified image of the rooftop. The user device, or cloud system, can generate a 3D model of the rooftop and property, [0122])
control the propulsion mechanism to cause the unmanned aerial vehicle to fly to assume a pose corresponding to one of the sequence of poses of the scan plan; ( Bauer [0109, 0024] that the user device, or optionally cloud system 120, determines a flight paitern for the UAV to follow (block 408) and that the UAV is flying autonomously. It implicitly means that the propulsion mechanism is controlled by the flight pattern.) and capture, using the one or more image sensors, one or more images of the structure from the pose. (Bauer [0025], [0054] and [0068] cameras)Regarding claim 2, Bauer discloses the unmanned aerial vehicle of claim 1, wherein the processing apparatus is configured to: capture, using the one or more image sensors, an overview image of the structure; generate a facet suggestion based on the three-dimensional map; and determine a two-dimensional polygon as a convex hull of a subset of points of the three- dimensional map, the subset of points corresponding to the facet suggestion, as projected into an image plane of the overview image. (Bauer discloses [0114, 0123] an inspection in two steps, an initial inspection to obtain a complete overview of the rooftop, and a subsequent inspection which is detailed. Based on the 3D model generated by the first inspection, damaged areas are determined, and a subsequent inspection is planned. Bauer implicitly discloses that the detailed subsequent inspection correspond to a two-dimensional polygon projected on the overview image. Furthermore, Bauer discloses [0107] that the operator can modify the rooftop boundary (e.g., trace an updated boundary, indicate updated corners of a polygon).

Regarding claim 3. The unmanned aerial vehicle of claim 2, wherein the processing apparatus is configured to: present the two-dimensional polygon overlaid on the overview image; determine an edited two-dimensional polygon in the image plane of the overview image based on data indicating a user edit of the two-dimensional polygon; and determine one of the one or more facets based on the edited two-dimensional polygon. (Bauer discloses [0022] that the cloud system can access imagery (e.g., satellite imagery, or images obtained from prior jobs) of the property to be
inspected and can interact with the imagery to indicate the boundary of the rooftop. The user can select corners of the rooftop to describe a polygon that encompasses the rooftop. The boundary of the rooftop are utilized to inform a flight pattern of a UAV)
Claims 15 and 31 essentially recite the same limitations as claim 1. Therefore, the rejection of claim 1 is applied to claims 15 and 31.
Claims 7, 22 and 38. The unmanned aerial vehicle of claim 1, wherein the sequence of poses of the scan plan are for orthographic imaging of each of the one or more facets. (Bauer discloses [0110] a zig-zag pattern where the UAV flies parallel to a first axis associated with the rooftop boundary, turns towards an orthogonal axis for a particular distance, and then flies parallel to the first axis in the opposite direction. The user device can define the particular distance to travel along the orthogonal axis such that sensor information obtained by the UAV in flight includes overlapping reai-world information (é.g., imagery) from a first leg and a subsequent adjacent second leg (e.g., when the UAV travels the opposite direction along the first axis shifted in the orthogonal axis by the particular distance). The particular distance can be based off configuration information of the UAV, such as a focal length of an included camera.)

Regarding claim 8. The unmanned aerial vehicle of claim 1, wherein the one or more images sensors are configured to support stereoscopic imaging used to provide range data, and wherein the processing apparatus is configured to: control the propulsion mechanism to cause the unmanned aerial vehicle to fly to a vicinity of the structure; and scan the structure using the one (Bauer discloses [0122] that the user device, or cloud system can utilize photogrammetry software to stitch the images together to generate a 3D model.)

Regarding claim 9, Bauer discloses the unmanned aerial vehicle of claim 1, wherein the processing apparatus is configured to: capture, using the one or more image sensors, an overview image of the structure; present, to a user, a graphical representation of the scan plan overlaid on the overview image; and receive an indication of an approval of the scan plan from the user. (Bauer discloses [0120, 0123] that the user device presents after the initial inspection a generated 3D model and that the operator can indicates areas of the rooftop that he/she determines to be damaged for the subsequent inspection. Furthermore, the operator can indicate that a portion of the real-world information obtained by the UAV was of poor quality. In this case, the image would not be approved. The UAV can then receive information describing a location of the rooftop that is to be flown over again to obtain updated real-world information)

Regarding claim 10, Bauer discloses the unmanned aerial vehicle of claim 1, wherein the processing apparatus is configured to: detect, while flying between poses in the sequence of poses of the scan plan, an obstacle, wherein the detection is performed based on images captured using the one or more image sensors; and dynamically adjust a pose of the sequence of poses of the scan plan to avoid the obstacle. (Bauer discloses [0131-0132, 0165] that the UAV can utilize one or more sensors to determine whether obstructions exist in its flight path towards the subsequent damaged areas and navigate around the obstructions to travel to the different damaged area (or poses). The drone can use different type of sensors such as a photographic camera, video cameras, infra-red camera, multispectral camera, and Lidar, radio transceiver, sonar, traffic collision avoidance system. The UAV can utilize a 3D model of the property to navigate over the rooftop back to the different damaged area (e.g., the 3D model can describe obstructions))

Regarding claim 11, Bauer discloses the unmanned aerial vehicle of claim 1, wherein the processing apparatus is configured to: detect, while flying between poses in the sequence of poses of the scan plan, a deviation of points on a surface of the structure from one of the one or more facets, wherein the detection is performed based on images captured using the one or more image sensors; and dynamically adjust a pose of the sequence of poses of the scan plan to adapt to the deviation and maintain a consistent distance for image capture. (Bauer discloses [0129-0130] that the UAV can determine whether a taken image was out of focus. This could happen in the case of a deviation of points on a surface. In this case, the UAV can re-take images of the damaged area (e.g., utilizing metadata of the poor quality image, the UAV can determine its height, travel back to that height, and re-take the image). Bauer further discloses that the UAV can provide corrections to its descent, to ensure that the UAV remains vertically over the indicated damaged area)

Regarding claim 12, Bauer discloses the unmanned aerial vehicle of claim 1, wherein the processing apparatus is configured to: generate a coverage map of the one or more facets indicating which of the one or more facets have been successfully imaged during execution of the scan plan; and present the coverage map. (Bauer discloses [0120, 0122, 0130] that during the initial inspection (overview of the roof) the obtained information from the sensors can be provided in real-time to the operator, that the operator or the UAV can determine if a portion of information obtained by the UAV was of poor quality (not successfully imaged and to be re-taken) and that the user device, or cloud system can stitch the images together to generate a 3D model of the rooftop and property)

Regarding claim 13, Bauer discloses the unmanned aerial vehicle of claim 1, wherein the processing apparatus is configured to: determine area estimates for each of the one or more facets; and present a data structure including the one or more facets, the area estimates of each of the one or more facets, and images of the structure captured during execution of the scan plan. (Bauer discloses [0082] that the UAV is to fly in a particular zig-zag pattern, based on configuration information of the UAV (particular focal length, sensor resolution of a camera) and the altitude. Therefore, the distance between each leg of the zig-zag pattern is to be a particular distance apart. The application engine can determine that there will not be holes in the camera's coverage, such that the images of the rooftop can be stitched together (e.g. each image will contain enough visual information))

Regarding claim 14, Bauer discloses the unmanned aerial vehicle of claim 1, wherein the structure is a roof of a building, a bridge, or a building under construction. (Bauer, fig.1B rooftop damage inspection Bauer discloses [0019] that the system and methods can be utilized to determine damage of rooftops, but also any portion of a property (e.g., home, building, apartment, multi-unit home, factory, bridge, power plant, and so on))

(Bauer discloses [0131-0132, 0165] that the UAV can utilize one or more sensors to determine whether obstructions exist in its flight path towards the subsequent damaged areas and navigate around the obstructions to travel to the different damaged area (or poses). The drone can use different type of sensors such as a photographic camera, video cameras, infra-red camera, multispectral camera, and Lidar, radio transceiver, sonar, traffic collision avoidance system. The UAV can utilize a 3D model of the property to navigate over the rooftop back to the different damaged area (e.g., the 3D model can describe obstructions)) and capturing, using the one or more image sensors, one or more images of the structure from the pose. (Bauer [0025], [0054] and [0068] cameras)

Regarding claim 17, Bauer discloses the method of claim 15, wherein generating the one or more facets comprises: capturing, using the one or more image sensors, an overview image of the structure; generating a facet suggestion based on the three-dimensional map; and determining a two-dimensional polygon as a convex hull of a subset of points of the three-dimensional map, the subset of points corresponding to the facet suggestion, as projected into an image plane of the overview image. (Bauer discloses [0114, 0123] an inspection in two steps, an initial inspection to obtain a complete overview of the rooftop, and a subsequent inspection which is detailed. Based on the 3D model generated by the first inspection, damaged areas are determined, and a subsequent inspection is planned. Bauer implicitly discloses that the detailed subsequent inspection correspond to a two-dimensional polygon projected on the overview image. Furthermore, Bauer discloses [0107] that the operator can modify the rooftop boundary (e.g., trace an updated boundary, indicate updated corners of a polygon).

Regarding claim 18, Bauer discloses the method of claim 17, comprising: presenting the two-dimensional polygon overlaid on the overview image; determining an edited two-dimensional polygon in the image plane of the overview image based on data indicating a user edit of the presented two-dimensional polygon; and determining one of the one or more facets based on the edited two-dimensional polygon. (Bauer discloses [0022] that the cloud system can access imagery (e.g., satellite imagery, or images obtained from prior jobs) of the property to be inspected and can interact with the imagery to indicate the boundary of the rooftop. The user can select corners of the rooftop to describe a polygon that encompasses the rooftop. The boundary of the rooftop are utilized to inform a flight pattern of a UAV)Regarding claim 23, Bauer discloses the method of claim 16, wherein the one or more images sensors are configured to support stereoscopic imaging used to provide range data, and the method comprises: controlling the propulsion mechanism to cause the unmanned aerial vehicle to fly to a vicinity of the structure; and scanning the structure using the one or more image sensors to generate the three- dimensional map. (Bauer discloses [0122] that the user device, or cloud system can utilize photogrammetry software to stitch the images together to generate a 3D model.)Regarding claim 24. The method of claim 15, comprising: capturing, using the one or more image sensors, an overview image of the structure; presenting a graphical representation of the  (Bauer discloses [0120, 0123] that the user device presents after the initial inspection a generated 3D model and that the operator can indicates areas of the rooftop that he/she determines to be damaged for the subsequent inspection. Furthermore, the operator can indicate that a portion of the real-world information obtained by the UAV was of poor quality. In this case, the image would not be approved. The UAV can then receive information describing a location of the rooftop that is to be flown over again to obtain updated real-world information)

Regarding claim 25. The method of claim 16, comprising: detecting, while flying between poses in the sequence of poses of the scan plan, an obstacle, wherein the detection is performed based on images captured using the one or more image sensors; and dynamically adjusting a pose of the sequence of poses of the scan plan to avoid the obstacle. (Bauer discloses [0131-0132, 0165] that the UAV can utilize one or more sensors to determine whether obstructions exist in its flight path towards the subsequent damaged areas and navigate around the obstructions to travel to the different damaged area (or poses). The drone can use different type of sensors such as a photographic camera, video cameras, infra-red camera, multispectral camera, and Lidar, radio transceiver, sonar, traffic collision avoidance system. The UAV can utilize a 3D model of the property to navigate over the rooftop back to the different damaged area (e.g., the 3D model can describe obstructions))Regarding claim 26, Bauer discloses the method of claim 16, comprising: detecting, while flying between poses in the sequence of poses of the scan plan, a deviation of points on a surface of the  (Bauer discloses [0129-0130] that the UAV can determine whether a taken image was out of focus. This could happen in the case of a deviation of points on a surface. In this case, the UAV can re-take images of the damaged area (e.g., utilizing metadata of the poor quality image, the UAV can determine its height, travel back to that height, and re-take the image). Bauer further discloses that the UAV can provide corrections to its descent, to ensure that the UAV remains vertically over the indicated damaged area)

Regarding claim 27. The method of claim 16, comprising: generating a coverage map of the one or more facets indicating which of the one or more facets have been successfully imaged during execution of the scan plan; and presenting the coverage map. (Bauer discloses [0120, 0122, 0130] that during the initial inspection (overview of the roof) the obtained information from the sensors can be provided in real-time to the operator, that the operator or the UAV can determine if a portion of information obtained by the UAV was of poor quality (not successfully imaged and to be re-taken) and that the user device, or cloud system can stitch the images together to generate a 3D model of the rooftop and property)Regarding claim 28. The method of claim 16, comprising: determining area estimates for each of the one or more facets; and presenting a data structure including the one or more facets, the area estimates of each of the one or more facets, and images of the structure captured during execution of the scan plan. (Bauer discloses [0082] that the UAV is to fly in a particular zig-zag pattern, based on configuration information of the UAV (particular focal length, sensor resolution of a camera) and the altitude. Therefore, the distance between each leg of the zig-zag pattern is to be a particular distance apart. The application engine can determine that there will not be holes in the camera's coverage, such that the images of the rooftop can be stitched together (e.g. each image will contain enough visual information))Regarding claim 32. The non-transitory computer-readable storage medium of claim 31, including instructions that, when executed by a processor, facilitate performance of operations comprising: controlling a propulsion mechanism of an unmanned aerial vehicle to cause the unmanned aerial vehicle to fly to assume a pose corresponding to one of the sequence of poses of the scan plan; ; (Bauer discloses [0131-0132, 0165] that the UAV can utilize one or more sensors to determine whether obstructions exist in its flight path towards the subsequent damaged areas and navigate around the obstructions to travel to the different damaged area (or poses). The drone can use different type of sensors such as a photographic camera, video cameras, infra-red camera, multispectral camera, and Lidar, radio transceiver, sonar, traffic collision avoidance system. The UAV can utilize a 3D model of the property to navigate over the rooftop back to the different damaged area (e.g., the 3D model can describe obstructions)) and capturing, using the one or more image sensors, one or more images of the structure from the pose. (Bauer [0025], [0054] and [0068] cameras)

Regarding claim 33. The non-transitory computer-readable storage medium of claim 31, including instructions that, when executed by a processor, facilitate performance of operations comprising: capturing, using the one or more image sensors, an overview image of the structure; (Bauer discloses [0114, 0123] an inspection in two steps, an initial inspection to obtain a complete overview of the rooftop, and a subsequent inspection which is detailed. Based on the 3D model generated by the first inspection, damaged areas are determined, and a subsequent inspection is planned. Bauer implicitly discloses that the detailed subsequent inspection correspond to a two-dimensional polygon projected on the overview image. Furthermore, Bauer discloses [0107] that the operator can modify the rooftop boundary (e.g., trace an updated boundary, indicate updated corners of a polygon).

Regarding claim 34. The non-transitory computer-readable storage medium of claim 33, including instructions that, when executed by a processor, facilitate performance of operations comprising: presenting the two-dimensional polygon overlaid on the overview image; determining an edited two-dimensional polygon in the image plane of the overview image based on data indicating a user edit of the two-dimensional polygon; and determining one of the one or more facets based on the edited two-dimensional polygon. (Bauer discloses [0022] that the cloud system can access imagery (e.g., satellite imagery, or images obtained from prior jobs) of the property to be inspected and can interact with the imagery to indicate the boundary of the rooftop. The user can select corners of the rooftop to describe a polygon that encompasses the rooftop. The boundary of the rooftop are utilized to inform a flight pattern of a UAV)Regarding claim 39. The non-transitory computer-readable storage medium of claim 32, wherein  (Bauer discloses [0122] that the user device, or cloud system can utilize photogrammetry software to stitch the images together to generate a 3D model.)Regarding claim 40. The non-transitory computer-readable storage medium of claim 31, including instructions that, when executed by a processor, facilitate performance of operations comprising: capturing, using the one or more image sensors, an overview image of the structure; presenting a graphical representation of the scan plan overlaid on the overview image; and receiving an indication of an approval of the scan plan from a user. (Bauer discloses [0120, 0123] that the user device presents after the initial inspection a generated 3D model and that the operator can indicates areas of the rooftop that he/she determines to be damaged for the subsequent inspection. Furthermore, the operator can indicate that a portion of the real-world information obtained by the UAV was of poor quality. In this case, the image would not be approved. The UAV can then receive information describing a location of the rooftop that is to be flown over again to obtain updated real-world information)

Regarding claim 41. The non-transitory computer-readable storage medium of claim 32, including instructions that, when executed by a processor, facilitate performance of operations comprising: generating a coverage map of the one or more facets indicating which of the one or (Bauer discloses [0120, 0122, 0130] that during the initial inspection (overview of the roof) the obtained information from the sensors can be provided in real-time to the operator, that the operator or the UAV can determine if a portion of information obtained by the UAV was of poor quality (not successfully imaged and to be re-taken) and that the user device, or cloud system can stitch the images together to generate a 3D model of the rooftop and property)

Regarding claim 42. The non-transitory computer-readable storage medium of claim 32, including instructions that, when executed by a processor, facilitate performance of operations comprising: determining area estimates for each of the one or more facets; and presenting a data structure including the one or more facets, the area estimates of each of the one or more facets, and images of the structure captured during execution of the scan plan. (Bauer discloses [0082] that the UAV is to fly in a particular zig-zag pattern, based on configuration information of the UAV (particular focal length, sensor resolution of a camera) and the altitude. Therefore, the distance between each leg of the zig-zag pattern is to be a particular distance apart. The application engine can determine that there will not be holes in the camera's coverage, such that the images of the rooftop can be stitched together (e.g. each image will contain enough visual information))
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 19 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer, in view of Mason (US 20160180588 A1) cited in IDS filed on 03/08/2021.

Regarding claims 4, 19 and 35, Bauer does not explicitly disclose the unmanned aerial vehicle of claim 3, wherein the processing apparatus is configured to: prior to presenting the two-dimensional polygon overlaid on the overview image, simplify the two-dimensional polygon by removing a convex edge from the two-dimensional polygon and extending edges of the two-dimensional polygon adjacent to the convex edge to a point at which the extended edges intersect each other. Mason discloses performing detection of volumes intersections in order to identify (Mason, [0022] and [0023]) and removing the positive or negative features from the polygon mesh (Mason [0024]-[0029]).
It would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to combine the teachings of Bauer with the teachings of Mason since they are both analogous in image processing related field.
One ordinary skilled in the art before the filing of the claimed invention would have been motivated to combine the teachings of Bauer with the teachings of Bauer in order to increase area or perimeter in allowable range.
Allowable Subject Matter
Claims 5, 6, 20, 21, 29, 30, 36 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 5 and 20, no prior art discloses the features “The unmanned aerial vehicle of claim 4, wherein the processing apparatus is configured to: check that removal of the convex edge increases area of the two-dimensional polygon by an amount less than a threshold.

Regarding claims 6 and 21, no prior art discloses the features “The unmanned aerial vehicle of claim 4, wherein the processing apparatus is configured to: check that removal of the convex edge increases perimeter of the two-dimensional polygon by an amount less than a threshold.



Claim 30 depends on allowable claim 29Regarding claim 36, no prior art discloses the features “The non-transitory computer-readable storage medium of claim 35, including instructions that, when executed by a processor, facilitate performance of operations comprising: checking that removal of the convex edge increases area of the two-dimensional polygon by an amount less than a threshold.  

Regarding claim 37, no prior art discloses the features “The non-transitory computer-readable storage medium of claim 35, including instructions that, when executed by a processor, facilitate performance of operations comprising: checking that removal of the convex edge increases perimeter of the two-dimensional polygon by an amount less than a threshold.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390. The examiner can normally be reached Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MARTIN MUSHAMBO/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        1/1/2022